Citation Nr: 1403999	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-22 622	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected asbestos exposure from December 8, 2011.  

2.  Entitlement to a compensable rating for service-connected asbestos exposure prior to December 8, 2011.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected asbestos exposure, complex.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to September 1948 and from July 1949 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which service connection for asbestos exposure complex was granted and an initial noncompensable evaluation was assigned, effective September 16, 2005.  That same decision also denied entitlement to service connection for COPD with restrictive lung disease.  

During the pendency of the appeal, the RO issued a May 2012 rating decision which granted a 30 percent evaluation for service-connected asbestos exposure complex, effective December 8, 2011.  In a July 2012 written statement, the Veteran indicated that he was satisfied with the 30 percent rating and considered the appeal issue resolved and closed.  Based on the language of the Veteran's statement, the Board finds that the issue of entitlement to a compensable evaluation for service-connected asbestos exposure complex, effective prior to December 8, 2011, remains before the Board as it appears that only the 30 percent rating satisfied the Veteran's appeal.  

The issues of entitlement to a total disability rating based on unemployability due to service-connected disability and entitlement to service connection for restrictive pericarditis, to include as secondary to service-connected disability are have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  (See August 2012 representative's brief, and October 2013 representative's brief, respectively).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for the appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The rating issue prior to December 8, 2011 and the service connection issue are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In July 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he stated that he was satisfied with the appeal of the issue of entitlement to a rating in excess of 30 percent for service-connected asbestos exposure from December 8, 2011.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to a rating in excess of 30 percent for service-connected asbestos exposure from December 8, 2011 has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In July 2013, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he stated that he was satisfied with the 30 percent rating for his service-connected asbestos exposure.  He considered this appeal resolved and closed to his satisfaction.  The Board finds that the Veteran's statement equates to a withdrawal of his appeal for this issue.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a rating in excess of 30 percent for service-connected asbestos exposure from December 8, 2011.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to this issue.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for service-connected asbestos exposure from December 8, 2011 is dismissed.


REMAND

The Board finds it necessary to remand the remaining issues on appeal in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran is service connected for asbestos exposure complex and he is seeking service connection for COPD, and restrictive lung disease.  He has stated that he believes that exposure to asbestos caused his disorders.  However he also indicated in a January 2009 VA Form 21-4138 that exposure to battery fumes caused or contributed to his lung disease.  He indicated that his sleeping quarters were in the battery compartment aboard the USS Sea Leopard and that if the batteries were discharging or charging they put out very strong fumes in the compartment where he slept.  He has indicated that many years later he learned of the dangers of breathing battery fumes and it was his contention that this contributed to his lung problems.  

This theory of entitlement does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes).  The RO has not addressed this theory of entitlement.  The Veteran's service records show that he served in the United States Navy and that he had duty aboard the USS Sea Leopard from September 1951 to July 1953.  The Veteran has been diagnosed with COPD, and restrictive lung disease.  As such a remand is required to determine the etiology of his nonservice connected lung disorders, to include if any lung disorder is due to exposure to battery fumes as he has claimed.  

The issue of entitlement to a higher initial evaluation for service-connected asbestos exposure prior to December 8, 2011 will be deferred pending the completion of the requested development.  This is so because the determination regarding service connection of a lung disorder other than the service-connected lung disorder could affect the rating to be assigned to one or both of the disorders.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability).  See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  The claims are thus inextricably intertwined,  

Accordingly, these issues are REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to be conducted by a pulmonary specialist to determine whether any respiratory disorder to include COPD and a restrictive lung disease, other than the service connected asbestos exposure complex related to his military service to include exposure to battery fumes.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, including pulmonary function tests, must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed any respiratory disorder to include COPD and a restrictive lung disease, other than the service connected asbestos exposure complex is related to the Veteran's active duty service, including exposure to battery fumes.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim(s) must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

